                                             Case 3:19-cv-04095-CRB Document 83 Filed 09/14/20 Page 1 of 3




                                    1 DENTONS US LLP
                                        Laura Leigh Geist (Bar No. 180826)
                                    2    laura.geist@dentons.com
                                        1999 Harrison Street, Suite 1300
                                    3   Oakland, California 94612-4709
                                        Tel: (415) 267-4000 / Fax: (415) 882-0300
                                    4
                                        Kathryn B. Ashton (pro hac vice)
                                    5    kathryn.ashton@dentons.com
                                        Joanne Caceres (pro hac vice)
                                    6    joanne.caceres@dentons.com
                                        233 South Wacker Drive, Suite 5900
                                    7   Chicago, Illinois 60606-6361
                                        Tel: (312) 876-8000 / Fax: (312) 876-7934
                                    8
                                        Attorneys for Plaintiff CANOPY GROWTH USA LLC
                                    9
                                   10                                  UNITED STATES DISTRICT COURT

                                   11                                 NORTHERN DISTRICT OF CALIFORNIA

                                   12
1999 HARRISON STREET, SUITE 1300
OAKLAND, CALIFORNIA 94612-4709




                                   13 CANOPY GROWTH USA LLC, a                           Case No. 3:19-cv-04095-CRB
                                        Delaware Limited Liability Company,
       DENTONS US LLP

        (415) 267-4000




                                   14                                                    PLAINTIFF’S AND DEFENDANT’S
                                                               Plaintiff,                STIPULATION OF VOLUNTARY DISMISSAL;
                                   15           v.                                       ORDER

                                   16 RESEARCH AND DEVELOPMENT                           Case Filed: July 17, 2019
                                        FARMING, LLC, a California Limited
                                   17   Liability Company; STEVEN SAMRA,

                                   18                          Defendants.

                                   19
                                   20           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Canopy Growth

                                   21 USA, LLC and Defendants Steven Samra and Research and Development Farming, LLC, by and
                                   22 through their respective counsel of record, that (1) any and all claims against Defendants be
                                   23 dismissed with prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, and (2)
                                   24 any and all claims against Plaintiff by either Defendant also be dismissed with prejudice pursuant to
                                   25 Rule 41(a)(2) of the Federal Rules of Civil Procedure. Each Party shall bear its own attorney’s fees
                                   26 and costs, if any. Pursuant to Local Rule 131(e), all signatories listed, and whose behalf the filing is
                                   27 submitted, concur in the filing’s content and have authorized the filing.
                                   28
                                                                                           -1-
                                         Case No. 3:19-cv-04095-CRB                                                  STIP. OF VOL. DISMISSAL
                                        115473749
                                             Case 3:19-cv-04095-CRB Document 83 Filed 09/14/20 Page 2 of 3




                                    1    Dated: September 11, 2020                      Respectfully submitted,

                                    2                                                   DENTONS US LLP

                                    3                                                   By :        /s/ Laura L. Geist
                                                                                                     LAURA L. GEIST
                                    4
                                                                                        Counsel for Plaintiff
                                    5                                                   Canopy Growth USA, LLC

                                    6    Dated: September 11, 2020
                                                                                        HUGHEY PHILLIPS LLP
                                    7
                                                                                        By :       /s/Galen Gentry
                                    8                                                            GALEN MICAH GENTRY

                                    9                                                   Counsel for Defendants
                                                                                        Steven Samra and Research and Development
                                   10                                                   Farming, LLC

                                   11
                                   12                                              ORDER
1999 HARRISON STREET, SUITE 1300
OAKLAND, CALIFORNIA 94612-4709




                                   13 As to all Plaintiff’s claims, Defendants Steven Samra and Research and Development Farming, LLC
       DENTONS US LLP

        (415) 267-4000




                                   14 are hereby ordered dismissed with prejudice. As to all Defendant’s claims, Canopy Growth USA,
                                   15 LLC is hereby ordered dismissed with prejudice.
                                   16
                                   17
                                   18               Date: September 14, 2020
                                                                                          District Court Judge Charles R. Breyer
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                                        -2-
                                        Case No. 3:19-cv-04095-CRB                                                STIP. OF VOL. DISMISSAL
                                        115473749
                                             Case 3:19-cv-04095-CRB Document 83 Filed 09/14/20 Page 3 of 3




                                    1                                          PROOF OF SERVICE

                                    2           I, Cynthia Lakes, hereby declare:
                                    3           I am employed in the County of Alameda, State of California in the office of a member of the
                                    4 bar of this court at whose direction the following service was made. I am over the age of eighteen
                                    5 years and not a party to the within action. My business address is Dentons US LLP, 1999 Harrison
                                    6 Street, 13th Floor, Oakland, California 94612.
                                    7         On September 11, 2020, I caused to be served on the interested parties in this action the
                                    8 following document(s):
                                    9        PLAINTIFF’S AND DEFENDANT’S STIPULATION OF VOLUNTARY DISMISSAL;
                                                ORDER
                                   10
                                                        BY E-MAIL - by transmitting via e-mail from cynthia.lakes@dentons.com or
                                   11           electronic transmission the document listed above to the persons at the e-mail addresses set
                                   12           forth below.
1999 HARRISON STREET, SUITE 1300
OAKLAND, CALIFORNIA 94612-4709




                                   13 Galen Micah Gentry
       DENTONS US LLP




                                      Hughey Phillips LLP
        (415) 267-4000




                                   14 520 9th Street Suite 230
                                   15 Sacramento, CA 95814
                                        916-758-2100
                                   16   Fax: 916-758-2200
                                        Email: ggentry@hugheyphillipsllp.com
                                   17
                                   18
                                   19
                                                I declare under penalty of perjury under the laws of the State of California and of the United
                                   20
                                   21 States of America that the foregoing is true and correct, and that this declaration was executed on
                                   22 September 11, 2020, at Oakland, California.
                                   23
                                   24
                                   25
                                                                                                  Cynthia Lakes
                                   26
                                   27
                                   28
                                                                                          -3-
                                         Case No. 3:19-cv-04095-CRB                                                  STIP. OF VOL. DISMISSAL
                                        115473749
